

114 S12 IS: Hire More Heroes Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 12IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Blunt (for himself, Ms. Ayotte, Mr. Boozman, Mr. Burr, Mr. Cochran, Ms. Collins, Mr. Cornyn, Mr. Enzi, Mrs. Fischer, Mr. Hatch, Mr. Kirk, Mr. McCain, Mr. Moran, Ms. Murkowski, Mr. Portman, Mr. Roberts, Mr. Scott, Mr. Thune, Mr. Toomey, Mr. Inhofe, Mr. Vitter, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt employees with health coverage under TRICARE
			 or the Veterans Administration from being taken into account for purposes
			 of determining the employers to which the employer mandate applies under
			 the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the Hire More Heroes Act of 2015.
		2.Employees with health coverage under TRICARE or the Veterans Administration not taken into account
			 in determining employers to which the employer mandate applies under
			 Patient Protection and Affordable Care Act
			(a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(F)Exemption for health coverage under TRICARE or the Veterans AdministrationSolely for purposes of determining whether an employer is an applicable large employer under this
			 paragraph for any month, an individual shall not be taken into account as
			 an employee for such month if such individual has medical coverage for
			 such month under—
						(i)chapter 55 of title 10, United States Code, including coverage under the TRICARE program, or
						(ii)under a health care program under chapter 17 or 18 of title 38, United States Code, as determined
			 by the Secretary of Veterans Affairs, in coordination with the Secretary
			 of Health and Human Services and the Secretary..
			(b)Effective dateThe amendment made by subsection (a) shall apply to months beginning after December 31, 2013.